DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.
 
Claim Objections
Claims 1-11 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 12, it appears the phrase -- and having a separation distance L1 from the swing axis -- should be inserted after the phrase “the Y-axis direction” to provide clarification for the phrase “the separation distance L1” in line 16 of this claim.
In claim 2, line 11, it appears the phrase -- and having a separation distance L1 from the swing axis -- should be inserted after the phrase “the Y-axis direction” to provide clarification for the phrase “the separation distance L1” in line 15 of this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0252744 (Kamada et al.) in view of U.S. Patent Application Publication 2015/0013458 (Tanaka).
With regards to claim 1, Kamada et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18b, an inertial sensor S1 (e.g. acceleration sensor; Figures 1,12); a substrate 21; a movable body 11 that swings around a swing axis 15 along a Y-axis (Figures 1,12); the movable body 11 comprising a first movable portion 14 and a second movable portion 17 disposed with the swing axis interposed between the first movable portion and the second movable portion (paragraph [0043]; Figure 12); a fixed portion 13 that supports the movable body and is fixed to the substrate (paragraph [0042]; Figures 1,12); a plurality of stoppers 18,18v9 (e.g. ten stoppers 18 in Figure 1 and four stoppers 18v9 in Figure 12; paragraph [0055]) that are fixed to the substrate and regulates rotational displacement of the movable body around a Z-axis by coming into contact with the movable body; the stoppers 18,18v9 includes a first stopper 18 (e.g. top right stopper 18 on the first movable portion 17 of the movable body 11 in Figures 1,12) that is disposed side by side with the first movable portion 17 of the movable body 11 in the Y-axis direction and having a separation distance L1 (e.g. not labeled but one can measure/determine the distance L1 from right stopper 18 to the swing axis 15 in Figures 1,12) from the swing axis; a second stopper 18v9 (e.g. top right-hand stopper in Figure 12; paragraphs [0075],[0076]) that is disposed sided by side with the first movable portion 17 of the movable body 11 in the X-axis direction and having a separation distance L2 (e.g. not labeled but one can measure/determine the distance L2 from top right-hand stopper 18v9 to the swing 
The only difference between the prior art and the claimed invention is the second stopper is disposed sided by side with the first movable portion of the movable body in the Y-axis direction.
Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-13, an inertial sensor 1a (e.g. acceleration sensor; Figures 5,9); a substrate 10; a movable body 50 that swings around a swing axis Q along a Y-axis (Figures 5,9); the movable body 50 comprising a first movable portion 50a and a second movable portion 50b disposed with the swing axis interposed between the first movable portion and the second movable portion (paragraph [0071]; Figure 5); a fixed portion 80 that supports the movable body and is fixed to the substrate (paragraph [0126]; Figures 5,9); a plurality of stoppers 175,95 (e.g. four stoppers 175 in Figure 8 and eight stoppers 95 in Figure 9) that are fixed to the substrate and regulates rotational displacement of the movable body around a Z-axis by coming into contact with the movable body; the stoppers 175,95 includes a first stopper 175 (e.g. bottom right stopper 175 in Figure 8) that is disposed side by side with the first movable portion 50b of the movable body 50 in the Y-axis direction and having a separation distance L1 (e.g. not labeled but one can measure/determine the distance L1 from bottom right stopper 175 to the swing axis Q in Figures 5,8) from the swing axis; a second stopper 95 (e.g. bottom right stopper 95 in Figure 9) that is disposed sided by side with the first movable portion 50b of the movable body 50 in the Y-axis direction and having a separation distance L2 (e.g. not labeled but one can measure/determine 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the second stopper is disposed sided by side with the first movable portion of the movable body in the Y-axis direction as suggested by Tanaka in lieu of in the X-axis direction in the system of Kamada et al. is a mere choice possibility and to provide more protection from breakage to the sensor system when impact due to contact between the movable body and the fixing part are further suppressed when stopper are placed along both the x-axis direction and the y-axis direction.  (See, paragraph [0159] of Tanaka).
With regards to claim 2, Kamada et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18b, an inertial sensor S1 (e.g. acceleration sensor; Figures 1,12); a substrate 21; a movable body 11 that swings around a swing axis 15 along a Y-axis (Figures 1,12); the movable body 11 comprising a first movable portion 14 and a second movable portion 17 disposed with the swing axis interposed between the first movable portion and the second movable portion (paragraph [0043]; Figure 12); a fixed portion 13 that supports the movable body and is fixed to the substrate (paragraph [0042]; Figures 1,12); a plurality of stoppers 18,18v9 (e.g. ten stoppers 18 in Figure 1 and four stoppers 18v9 in Figure 12; paragraph [0055]) that are fixed to the substrate and regulates rotational displacement of the movable body around a Z-axis by coming into contact with the movable body; the stoppers 18,18v9 includes a first stopper 18 (e.g. top right stopper 18 on the first movable portion 17 of the movable body 11 in Figures 1,12) that is disposed side by side with the first movable portion 17 of the movable body 11 in the Y-axis direction and having a separation distance L1 (e.g. not labeled but one can measure/determine the distance L1 from right stopper 18 to the swing axis 15 in Figures 1,12) from the swing axis; a second stopper 18v9 (e.g. top right-hand stopper in Figure 12; paragraphs [0075],[0076]) that is disposed sided by side with the first movable portion 17 of the 
The only difference between the prior art and the claimed invention is the second stopper is disposed sided by side with the first movable portion of the movable body in the Y-axis direction.
Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-13, an inertial sensor 1a (e.g. acceleration sensor; Figures 5,9); a substrate 10; a movable body 50 that swings around a swing axis Q along a Y-axis (Figures 5,9); the movable body 50 comprising a first movable portion 50a and a second movable portion 50b disposed with the swing axis interposed between the first movable portion and the second movable portion (paragraph [0071]; Figure 5); a fixed portion 80 that supports the movable body and is fixed to the substrate (paragraph [0126]; Figures 5,9); a plurality of stoppers 175,95 (e.g. four stoppers 175 in Figure 8 and eight stoppers 95 in Figure 9) that are fixed to the substrate and regulates rotational displacement of the movable body around a Z-axis by coming into contact with the movable body; the stoppers 175,95 includes a first stopper 175 (e.g. bottom right stopper 175 in Figure 8) that is disposed side by side with the first movable portion 50b of the movable body 50 in the Y-axis direction and having a separation distance L1 (e.g. not labeled but one can measure/determine the distance L1 from bottom right stopper 175 to the swing axis Q in Figures 5,8) from the swing axis; a second stopper 95 (e.g. bottom right stopper 95 in Figure 9) that is disposed sided by side with the first movable portion 50b of the movable body 50 in the Y-axis 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the second stopper is disposed sided by side with the first movable portion of the movable body in the Y-axis direction as suggested by Tanaka in lieu of in the X-axis direction in the system of Kamada et al. is a mere choice possibility and to provide more protection from breakage to the sensor system when impact due to contact between the movable body and the fixing part are further suppressed when stopper are placed along both the x-axis direction and the y-axis direction.  (See, paragraph [0159] of Tanaka).
With regards to claim 3, Kamada et al. further discloses a beam 14 that couples the fixed portion 13 and the movable body 11 such that the beam has a thickness in a direction along the Z-axis greater than a width in a direction along the X-axis.  (See, paragraph [0043]; as observed in Figures 1,12).
	With regards to claim 4, Kamada et al. as modified by Tanaka further discloses each of the first stopper 18 and the second stopper 95 is provided in plural along the Y-axis.  (See, as observed in Figure 12 of Kamada; as observed in Figure 9 of Tanaka).
	With regards to claim 5, Kamada et al. further discloses the stopper 18 includes a third stopper 18 (e.g. top left-hand side stopper) that faces the movable body 11 along the X-axis.  (See, as observed in Figures 1,12).
	With regards to claim 6, Kamada et al. further discloses each of the first stopper 18 (e.g. right-hand stopper 18 on top row of stoppers for first movable portion 17 in Figures 1,12) and the second stopper 18 (e.g. left-hand stopper 18 on top row of stoppers for first movable portion 17 in Figures 1,12) is positioned outside the movable body.  (See, as observed in Figures 1,12 
With regards to claim 8, Kamada et al. further discloses one of the first stopper 18 and the second stopper 18v9 is positioned outside the movable body and the other is positioned inside the movable body (e.g. stopper 18 is outside the movable body while stopper 18v9 is inside the movable body).  (See, as observed in Figure 12 of Kamada et al. which is similar to Figure 3 of Instant application where the first stopper 41 is outside and the second stopper 42 is inside).
	With regards to claim 9, Kamada et al. further discloses the movable body 11 includes a first movable portion 17 and a second movable portion 16 that are disposed with the swing axis 15 interposed therebetween and have different rotational moments around the swing axis; a first fixed detection electrode 23 that is disposed on the substrate and faces the first movable portion; a second fixed detection electrode 22 that is disposed on the substrate and faces the second movable portion.  (See, paragraphs [0045],[0046]; Figures 1,12).
With regards to claims 10-11, Tanaka further discloses an electronic device (e.g. Figure 12) or a vehicle 1500 (e.g. Figures 13) comprising the inertial sensor; a control circuit 1440,1508 that performs control based on a detection signal output.  (See, paragraphs [0165] to [0171]).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0252744 (Kamada et al.) in view of U.S. Patent Application Publication 2015/0013458 (Tanaka)  as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2004/0129077 (Franz et al.).
With regards to claim 7, Kamada et al. does not discloses each of the first stopper and the second stopper is positioned inside the movable body.
Franz et al. discloses a sensor comprising, as illustrated in Figures 1-5, an inertial sensor (e.g. the system as illustrated in Figures 3,5); a substrate (not illustrated; paragraph 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing each of the first stopper and the second stopper is positioned inside the movable body as suggested by Franz et al. in lieu of the stopper configurations taught in the system of Kamada et al. as modified by Tanaka is a matter of optimization and choice possibilities where to position and arrange the stoppers, whether both stoppers outside the movable body or one stopper inside and one stopper outside the movable body (both of these embodiments disclosed by Kamada et al.) or both stoppers inside the movable body (as presently claimed), without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the stopper, namely to limit the motion of the movable body in the x/y direction and to guide the movable mass from elevated out of the x/y plane by vertical acceleration.  (See, paragraphs [0036],[0037] of Franz et al.).

Response to Amendment
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861